Citation Nr: 0416508	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  99-14 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an eye disorder.

2.  Entitlement to service connection for a joint disorder.

3.  Entitlement to service connection for a heart disorder.

4.  Entitlement to service connection for a skeletal 
disorder.

5.  Entitlement to service connection for a foot disorder.

6.  Entitlement to service connection for sickle cell 
disease.


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


INTRODUCTION

The veteran had active military service from November 1965 to 
October 1967.

The present case comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  At present, this appeal is remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the appellant if further 
action is required on his part.


REMAND

Pursuant to the Veterans Claims Assistance Act (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), see 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), VA 
first has a duty to notify the appellant and the accredited 
representative of any information and evidence necessary to 
substantiate his/her claims for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  Furthermore, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claims, although the ultimate responsibility for furnishing 
evidence rests with the appellant.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).

In the present case, the Board finds that the VA's redefined 
duty to assist a claimant, as set forth in the VCAA, has not 
been fulfilled regarding the issues on appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) and Charles 
v. Principi, 16 Vet. App. 370 (2002).  

Specifically, in various statements including the July 1999 
substantive appeal, the veteran contends that he currently 
suffers from an eye disorder, joint disorder, heart disorder, 
skeletal disorder, foot disorder and sickle cell disease, 
which became manifest during his active service.  He further 
contends, and the service medical records appear to confirm, 
that he was treated for multiple joint muscle and bone 
complaints during active service.  He believes these 
complaints were manifestations of his currently diagnosed 
sickle cell disease.  Additionally, in an April 1998 VA form 
21-4138 (Statement in Support of Claim), the veteran 
indicated that he had been treated for the claimed disorders 
at the VA Medical Centers (VAMCs) in West Palm Beach, 
Gainesville, Lake City and Tuskegee, as well a by Dr. Logan 
Brooks from Tallahassee, Florida.

In this respect, in February 1990, the Board denied the 
veteran service connection for disorders of the shoulder, 
left knee, stomach and back on the bases that these disorders 
were manifested during service, but were acute and transitory 
with no sequelae.  Subsequently, the veteran submitted a 
claim for the above listed disorders, all of which are new 
claims.  In a July 1998 rating decision, the RO denied the 
veteran's claims, and following the August 1998 notice of 
disagreement, the RO issued a statement of the case (SOC) in 
December 1998.  The SOC explicitly indicates that the 
reported treatment records from the VAMCs in West Palm Beach, 
Gainesville, Lake City and Tuskegee, and from Dr. Brooks were 
not obtained as current treatment records would not have any 
value in establishing a nexus to service.

However, the law is clear that the VA has currently a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claims, although the ultimate responsibility 
for furnishing evidence rests with the appellant.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
The Board notes that the claims file appears to include some 
of the noted VA treatment records, but it is not clear that 
all of the veteran's identified and available records are 
contained therein.  The Board acknowledges the veteran 
indicated in a February 2003 VA form 21-4138 (Statement in 
Support of Claim) that he had no additional records to 
submit.  However, there may be outstanding VA records not in 
the possession of the veteran.  As such, the RO should assist 
the appellant in obtaining any additional available VA and 
private medical records that may be identified as relevant to 
the claim on appeal.

Furthermore, the Board notes that, in the December 2002 
supplemental statement of the case (SSOC), the RO 
acknowledged that VA does not compensate for genetic or 
familial defects, such as sickle cell, absent a superimposed 
disease or injury in service.  

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable law and regulations 
for VA compensation purposes.  38 C.F.R. § 3.303(c) (2003).  
A defect is a structural or inherent abnormality or condition 
which is more or less stationary in nature.  VAOPGCPREC 82-90 
(O.G.C. Prec. 82-90).  A disease may be defined as any 
deviation from or interruption of the normal structure or 
function of any part, organ, or system of the body that is 
manifested by a characteristic set of symptoms and signs and 
whose etiology, pathology, and prognosis may be known or 
unknown. Id. Service connection may be granted for diseases 
of congenital, developmental, or familial origin, but not for 
defects, unless such defect was subject to superimposed 
disease or injury during military service. Id.

However, the veteran has not been given the benefit of a VA 
examination to determine whether the claimed eye disorder, 
joint disorder, heart disorder, skeletal disorder, foot 
disorder and sickle cell disease, are in fact genetic or 
familial defects (as opposed to diseases), and whether they 
were subject to superimposed disease or injury during 
military service.  If the medical evidence of record is 
insufficient, or, in the opinion of the Board, of doubtful 
weight or credibility, the Board is always free to supplement 
the record by seeking an advisory opinion, ordering a medical 
examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  
However, it is not free to substitute its own judgment for 
that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  Accordingly, in order to afford the veteran 
due process of law, the veteran should be scheduled to 
undergo VA examinations in order to determine the etiology of 
the claimed disorders.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) 
(2003); and the holdings in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 
(2002).  The claims file must include 
documentation that the RO has complied 
with the VA's redefined duties to notify 
and assist a claimant as set forth in the 
VCAA and relevant case law as 
specifically affecting the issues on 
appeal.

2.  The RO should contact the veteran and 
request that he provide a list of the 
names and addresses of all doctors and 
medical care facilities (hospitals, HMOs, 
etc.) who have treated him prior to 
service, during service and following his 
discharge from service to the present, 
and who possess records relevant to the 
claimed eye disorder, joint disorder, 
heart disorder, skeletal disorder, foot 
disorder and sickle cell disease.  
Provide the veteran with release forms 
and ask that a copy be signed and 
returned for each health care provider 
identified and whose treatment records 
are not already contained within the 
claims file, including for Dr. Brooks.  
When the veteran responds, obtain records 
from each health care provider he 
identifies (except where VA has already 
made reasonable efforts to obtain the 
records from a particular provider).  If 
these records cannot be obtained and 
there is no affirmative evidence that 
they do not exist, inform the veteran of 
the records that the RO was unable to 
obtain, including what efforts were made 
to obtain them.  Also inform the veteran 
that adjudication of the claims will be 
continued without these records unless he 
is able to submit them.  Allow an 
appropriate period of time within which 
to respond.  Furthermore, the veteran 
should be specifically informed as to 
what portion of evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
veteran in substantiating the claims, per 
38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

3.  The RO should request that the 
veteran provide information as to the 
dates of any recent treatment at any VA 
Medical Center (VAMC) since discharge 
from service to the present relevant to 
the claimed eye disorder, joint disorder, 
heart disorder, skeletal disorder, foot 
disorder and sickle cell disease.  All 
identified treatment records from any 
reported VAMC, including any records from 
the VA Medical Centers in West Palm 
Beach, Gainesville, Lake City and 
Tuskegee, which are not already contained 
within the claims file should be obtained 
and associated with the claims file.  If 
the search for the above records has 
negative results, the claims file must be 
properly documented with information 
obtained from the VA facility(ies).  
Furthermore, the veteran should be 
specifically informed as to what portion 
of the evidence he is required/expected 
to submit, and which portion of the 
evidence the VA would attempt to obtain 
in order to assist the veteran in 
substantiating the claims.  Per 
38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

4.  Only after the development described 
above has been completed, the RO should 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the following examinations:
a)  The veteran should be scheduled to 
undergo VA examinations, conducted by 
appropriate specialists, to evaluate the 
nature, severity, and etiology of the 
claimed eye disorder, joint disorder, 
heart disorder, skeletal disorder, foot 
disorder and sickle cell disease.  If no 
such disorders are currently found, the 
examiners should so indicate.  The claims 
folder must be made available to and be 
thoroughly reviewed by the examiners in 
connection with the examinations.  The 
examiners should indicate in the 
examination reports that the claims file 
was reviewed.  All necessary tests and 
studies should be conducted in order to 
render the diagnoses of the claimed 
disorders.  Following an examination of 
the veteran and a review of his medical 
records and history, the VA specialists 
should render an opinion as to whether it 
is at least as likely as not that the 
claimed eye disorder, joint disorder, 
heart disorder, skeletal disorder, foot 
disorder and sickle cell disease are 
diseases of congenital, developmental, or 
familial origin, or defects.  If the 
examiners find the claimed disorders to 
be congenital defects, the VA specialists 
should render an opinion as to whether it 
is at least as likely as not that the 
claimed disorders were subject to 
superimposed disease or injury during 
military service.  Additionally, the 
examiners should render an opinion as to 
whether it is at least as likely as not 
that the claimed disorders were 
aggravated/increased in disability during 
his service, or whether such increase was 
due to the natural progress of the 
claimed disorders.  Furthermore, the 
examiners should provide an opinion as to 
whether it is at least as likely as not 
that the claimed disorders are related to 
the complaints of joint, muscle and bone 
pain during active service, were incurred 
during the veteran's active service, 
became manifest to a compensable degree 
within a one year period of his discharge 
from service, or are otherwise related to 
his active service.  Lastly, the VA 
specialists should render an opinion as 
to whether it is at least as likely as 
not that the claimed disorders are 
related to any post-service event(s) or 
diseases.  If the etiology of the 
veteran's disorders are attributed to 
multiple factors/events, the examiners 
should specify which symptoms/diagnoses 
are related to which factors/events.  It 
is requested that the VA specialists 
reconcile any contradictory evidence 
regarding the etiology of the claimed eye 
disorder, joint disorder, heart disorder, 
skeletal disorder, foot disorder and 
sickle cell disease.  All pertinent 
clinical findings and the complete 
rationale for all opinions expressed 
should be set forth in written reports.

5.  The veteran should be given adequate 
notice of the requested examinations 
which includes advising him of the 
consequences of his failure to report to 
the examinations.  If he fails to report 
to the examinations, this fact should be 
noted in the claims folder and a copy of 
the scheduling of examination 
notifications or refusal to report 
notices, whichever is applicable, should 
be obtained by the RO and associated with 
the claims folder.

6.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination reports are deficient 
in any manner or fail to include adequate 
responses to the specific clinical 
findings/opinions requested, they must be 
returned to the examiners for corrective 
action.  38 C.F.R. § 4.2 (2003).  Remand 
instructions of the Board are neither 
optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

7.  After completion of the above, the RO 
should readjudicate the appellant's 
claims of entitlement to service 
connection for an eye disorder, joint 
disorder, heart disorder, skeletal 
disorder, foot disorder and sickle cell 
disease.  If the determinations remain 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




